Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s request for reconsideration filed on February 01, 2021 was received.  Claims 1, 4 and 6 have been amended. Claims 2-3, 5 and 7 are canceled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 25, 2020.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Applicants should delete “The present disclosure relates to “in the abstract. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
5.	Claims  1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US 2012/0138852 A1) in view of Gotoh et al. (US 2014/0027671 A1).
Regarding claim 1, Yanai et al. teach a liquid crystal composition (abstract, claims and examples) wherein said liquid crystal composition comprising a compound represented by formula 3-1-1: 
    PNG
    media_image1.png
    62
    361
    media_image1.png
    Greyscale
[0070] and V-HH-3 in paragraph [0111] meeting the limitation of a compound represented by formula I as instantly claimed; a compound represented by formula 3-6-1 [0070]: 
    PNG
    media_image2.png
    71
    348
    media_image2.png
    Greyscale
and 1V2-HBB-3 in  paragraph [0111] meeting the limitation of a compound represented by formula II as instantly claimed; and a polymerizable compound [0076].
Yanai et al. do not explicitly teach the liquid crystal composition comprises one or more compound represented by formula III and one or more compounds selected from the group consisting of compounds represented by formula IV-7 and formula IV-8 as instantly claimed. However, it is noted that the compounds represented by formula III, f formula IV-7 and formula IV-8 as instantly claimed are commonly known and used in liquid crystal display devices. Yanai et al. recognize that liquid crystal composition is suitable for use in an AM (active matrix) device (display or display element; [0002]) having a wide temperature range and short response time [0012]. Examiner has added Gotoh et al. to teach it is well-known to one of ordinary skill to include one or more compounds represented by 2O-BB (2F,3F)-O2 (formula 4-4: see paragraph [0234] and Example M19) to a liquid crystal composition that is included in a AM device having 
Regarding claim 4 , Yanai et al. teach the liquid crystal composition further comprises one or more compounds represented by formula 3-3] [0027] meeting the limitation of formula V-3 as instantly claimed. 
Regarding claim 6 , Yanai et al. teach the liquid crystal composition further comprises one or more compounds represented by formula 3-HHB-1 ( 3-5-1) [0109] meeting the limitation of formula VI-1 as instantly claimed. 
Regarding claim 10, Yanai et al. teach a liquid crystal display element or liquid crystal display comprising the liquid crystal composition, wherein said liquid crystal display element or display is an active matrix addressing display element or display [0021-0022 and 0002].
6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US 2012/0138852 A1) in view of Gotoh et al. (US 2014/0027671 A1) as applied to claims 1, 4, 6 and 10 above, and further in view of Reiffenrath et al. (US 2015/0299161 A1).

    PNG
    media_image3.png
    96
    365
    media_image3.png
    Greyscale
(see abstract, claims & paragraphs [0010-0020 & 0040]; which meets the limitation of a compound represented by formulas VII , VII-9 and VII-10 as instantly claimed) to a liquid crystalline media (composition) of electro-optical display device having negative dielectric anisotropy [0001].  These compounds have negative dielectric anisotropy [0001].  Reiffenrath et al. and Yanai et al. in view of Gotoh et al. are analogous art in the liquid crystal composition field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the liquid crystal composition of Yanai et al. in view of Gotoh et al. o include ,6-difluorodibenzothiophene compound  of formula I as taught by Reiffenrath et al. in view of having negative dielectric anisotropy.
Response to Arguments
7.	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Applicants submit that Yanai and Gotoh fails to disclose the amended claim 1.
Examiner respectfully disagrees.  Gotoh explicitly teach the composition comprises a compound represented by formula 4-3 and formula 4-8 [0041] meeting the limitation of one or more compounds selected from the group consisting of compounds represented by formula IV-7 and formula IV-8 as instantly claimed. See citations above. Therefore, the rejection is maintained.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722